DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/13/2021, which are in response to USPTO Office Action mailed 5/11/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosengard (US PGPUB No. 2006/0155697; Pub. Date: Jul. 13, 2006) in view of Cohen (US PGPUB No. 2016/0127398; Pub. Date: May 5, 2016) and Scarborough et al. (US PGPUB No. 2018/0060327; Pub. Date: Mar. 1, 2018).
Regarding independent claim 1,
Rosengard discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least a processor of a computing system, cause the computing system to: receive a query that is requested for execution on a database system; See Paragraph [0028], (Disclosing a method for analyzing and classifying query signatures for a plurality of queries. The method including receiving real time input queries.) See Paragraph [0021], (Query calibration is performed using randomly ordered queries where each query is executed and its run time recorded and signature generated, i.e. receiving a query requested for execution on a database system.)
define a fingerprint for the query based at least in part on one or more statements from the query, wherein the one or more statements from the query define one or more operations in the query to be performed, See Paragraph [0021], (Query calibration is performed using randomly ordered SQL queries where each query is executed and its run time recorded and signature generated, i.e. defining a fingerprint for the query based on one or more statements from the query.) See Paragraph [0063], (A lexical analyzer may create an ordered vector of SQL statements to be used as SQL statement signature vectors for determining query signatures, i.e. wherein the one or more statements define one or more operations in the query to be performed (e.g. SQL statements)
wherein multiple queries can have the same fingerprint based on the one or more statements but are not identical queries; See Paragraph [0030], (Query signatures may be matched with calibrated signatures corresponding to pre-defined query signatures of a query calibration database, i.e. multiple queries may have the 
compare the fingerprint of the received query to fingerprint records in a data structure, wherein the fingerprint records include existing fingerprints for previously received queries where each existing fingerprint for an associated query is defined based on one or more statements from the associated query; See Paragraph [0030], (Query signatures may be matched with calibrated signatures corresponding to pre-defined query signatures of a query calibration database, i.e. comparing fingerprints of the received query to fingerprints in a data structure (e.g. the query calibration database is a data structure.) See Paragraph [0063], (A lexical analyzer may create an ordered vector of SQL statements to be used as SQL statement signature vectors for determining query signatures, i.e. each existing fingerprint for a query is defined based on one or more statements from the associated query.)
in response to the fingerprint not matching an existing fingerprint: execute the query to completion by the database system; See FIG. 3A and Paragraph [0030], (FIG. 3a illustrates method 200 comprising a step 212 wherein if a query signature does not match any calibrated signature, the system finds a closes pre-defined signature match from the query calibration database in step 214. The method then moves on to estimating execution time using the query signature and ETQ coefficients at step 218.) Note [0028] wherein query calibration is performed by executing the query, i.e. execute the query to completion by the system database.
determine, by at least the processor, that the query executed has an execution duration that exceeds a completion threshold; See FIG. 3A, (Method 200 
flag, by at least the processor, the fingerprint for evaluation in response to the execution duration of the query exceeding the completion threshold; See FIG. 3A, (Step 222 comprising moving the input query to a Long Query Execution List in response to determining that the input query's execution time exceeds the DB time window, i.e. flagging the fingerprint for evaluation in response to the execution duration exceeding the completion threshold.)
	and modify, by at least the processor, the data structure to classify the fingerprint into one classification of a plurality of different query classes based on a result of the analysis; See FIG. 3A, (After step 220, a query may either be moved to a long query execution list at step 222 if execution time exceeds the DB time window, if not, the method moves to step 226 and places the query into an order query execution list 228, i.e. classifying the fingerprint into one classification fo a plurality of different classes based on a result of the analysis.
The examiner notes that Rosenberg does not explicitly disclose the process occurring on the same data structure.
Rosenberg does not disclose the step of store, by at least the processor, the fingerprint corresponding to the query in the data structure;
in response to the fingerprint matching an existing fingerprint: identify the query as a subsequent query request of the same query or a similar query that was previously flagged for evaluation; 
and modify, by at least the processor, the data structure…
Cohen discloses the step of store, by at least the processor, the fingerprint corresponding to the query in the data structure; See Paragraph [0113], (Sample fingerprints are produced for each reference sample and registered as a fingerprint-sample pair in the reference library, i.e. storing the fingerprint corresponding to the query in a data structure.)
in response to the fingerprint matching an existing fingerprint: identify the query as a subsequent query request of the same query or a similar query that was previously flagged for evaluation; See FIG.3 and Paragraph [0113], (Disclosing a method for identifying similarity between queries in an efficiently maintained reference library. Registering a query fingerprint includes scoring the reference sample fingerprint with each previously stored fingerprint in the reference library to determine whether a first matching score meets or exceeds a first threshold for a previously stored fingerprint, determining the sample fingerprint to be a duplicate of a previously stored fingerprint, i.e. a subsequent query request of the same query.).
and modify, by at least the processor, the data structure… Paragraph [0077] of Cohen discloses a reference library provided in memory for storing query samples and stored samples wherein samples are presented to the system and then added to the reference library as test samples after processing, i.e. one data structure stores and processes every query sample.) The examiner notes that the reference library 
	Rosenberg and Cohen are analogous art because they are in the same field of endeavor, query performance analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg to include the method of matching query fingerprints to determine duplicate queries as disclosed by Cohen. Doing so would allow the system to determine whether a query is redundant, repetitive or has otherwise already been presented to the system and reacting accordingly.
	Rosenberg-Cohen does not disclose the step wherein based on the fingerprint matching and being flagged for evaluation in the data structure, analyze statistics for the fingerprint to determine whether execution of the subsequent query request will cause an unacceptable negative impact on the database system;
	and control, by at least the processor, execution of the subsequent query request a based on the one classification of the fingerprint.
	Scarborough discloses the step wherein based on the fingerprint matching and being flagged for evaluation in the data structure, analyze statistics for the fingerprint to determine whether execution of the subsequent query request will cause an unacceptable negative impact on the database system; See Paragraph 
	and control, by at least the processor, execution of the subsequent query request a based on the one classification of the fingerprint. See Paragraph [0022], (Search sessions are processed and classified into one or more result categories based on a plurality of measurements indicative of an outcome of the query and calculates an associated failure intensity value for the group of search sessions.) See Paragraph [0038], (A search session's classification is used to determine further action, if a solution to query issues is not found, additional evaluations are performed to determine how the failure intensity value of the query session should be calculated, i.e. additional evaluations represent execution of subsequent query requests.  Note [0029] wherein determining if a query has been answered satisfactorily or requires further action is based on classification and the failure intensity value derived from the result categories that comprise the classification, i.e. controlling execution of the subsequent query request based on the classification of the fingerprint.
Rosenberg, Cohen and Scarborough are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen to include the method of determining whether a query or set of queries represents a degree of failure being posed to a database system as described by Scarborough. Doing so would allow the system to determine which user actions (e.g. queries and/or sets of queries) may constitute varying degrees of failure for the database system and providing feedback and/or solutions depending on the severity of the failure.

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 17,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.


Claim 2-4, 8, 10-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Cohen and Scarborough as applied to claim 1 above, and further in view of Krompass et al. (US PGPUB No. 2017/0316054; Pub. Date: Nov. 2, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, Rosenberg-Cohen-Scarborough discloses all of the limitations.
	Rosenberg-Cohen-Scarborough does not disclose instructions that, when executed by at least the processor, cause the computing system to: classify the fingerprint based on the result of the analysis by assigning the fingerprint to: (i) a permissible query class, 
or (ii) a blocked query class;
wherein (i) if the fingerprint is assigned to the permissible query class, the subsequent query request is to be executed to completion without repeatedly analyzing the statistics, 
and (ii) if the fingerprint is assigned to the blocked query class, the subsequent query request is to be blocked from being executed.
Krompass discloses instructions that, when executed by at least the processor, cause the computing system to: classify the fingerprint based on the result of the analysis by assigning the fingerprint to: (i) a permissible query class, See Paragraph [0036], (Remedial action depends on the type of long-running query that is identified.). The examiner notes that a query that does not require remedial action is permissible. 
or (ii) a blocked query class; See Paragraph [0030], (Runaway and surprise-hog queries are killed due to the negative impact on the completion time of other queries in the workload.). The examiner notes that query types that are killed are not executed, i.e. blocked.
wherein (i) if the fingerprint is assigned to the permissible query class, the subsequent query request is to be executed to completion without repeatedly analyzing the statistics, See Paragraph [0054], (Admission controls may decide to take no remedial action on a long-running query and allow the query to execute to completion.). Note [0049] wherein once a long-running query is identified, the system may resubmit said query as a means of managing a running workload of queries, i.e. a resubmitted query is a subsequent query request.
and (ii) if the fingerprint is assigned to the blocked query class, the subsequent query request is to be blocked from being executed. See Paragraph [0030], (Runaway and surprise-hog queries are killed due to the negative impact on the completion time of other queries in the workload.). The examiner notes that query types that are killed are not executed, i.e. blocked.  Note [0049] wherein once a long-running query is identified, the system may resubmit said query as a means of managing a running workload of queries, i.e. a resubmitted query is a subsequent query request.
	Rosenberg, Cohen, Scarborough and Krompass are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg -Cohen-Scarborough to include the method of classifying queries according to analysis of runtime statistics as disclosed by Krompass. Doing so 

Regarding dependent claim 3,
As discussed above with claim 1, Rosenberg -Cohen-Scarborough discloses all of the limitations.
	Rosenberg -Cohen-Scarborough does not disclose the step wherein the statistics comprise query explain data or database server handler statistics.
	Krompass disclose the step wherein the statistics comprise query explain data or database server handler statistics. See Paragraph [0015], (Execution control for monitoring metrics including: a number of cancellations for an individual query, progress, resource contention, and database time.). See Paragraph [0021], (A library of query performance issues can be determined using the following parameters: long-running query threshold, estimated elapsed time, actual elapsed time, fair resource usage, actual resource usage and progress, i.e. database server handler statistics.).
	Rosenberg, Cohen, Scarborough and Krompass are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg -Cohen-Scarborough to include the method of obtaining and analyzing query statistics at runtime as disclosed by Krompass. Doing so would allow 

Regarding dependent claim 4,
As discussed above with claim 1, Rosenberg -Cohen-Scarborough discloses all of the limitations.
	Rosenberg -Cohen-Scarborough does not disclose the step wherein the statistics to be analyzed exclude database performance statistics that require utilization of an inactive database resource to obtain.  
	Krompass discloses the step wherein the statistics to be analyzed exclude database performance statistics that require utilization of an inactive database resource to obtain. See Paragraph [0015], (Execution control uses runtime statistics to identify problems with the query workload, i.e. database performance statistics are obtained directly at runtime and are not stored in or pulled from the DBMS.).
	Rosenberg, Cohen, Scarborough and Krompass are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough to include the method of obtaining and analyzing query statistics at runtime as disclosed by Krompass. Doing so would allow the system to perform a real-time analysis of queries as they occur in order to classify said queries according to the present state of said query.


Regarding dependent claim 8,
	As discussed above with claim 1, Rosenberg -Cohen-Scarborough discloses all of the limitations.
	Rosenberg -Cohen-Scarborough does not disclose instructions that, when executed by at least the processor, cause the computing system to: prevent analysis of the statistics to classify the fingerprint in response to execution of the query that resulted in the fingerprint being flagged for evaluation.  
	Krompass discloses instructions that, when executed by at least the processor, cause the computing system to: prevent analysis of the statistics to classify the fingerprint in response to execution of the query that resulted in the fingerprint being flagged for evaluation. See FIG. 2, (Step 220, A query is labelled as long running, i.e. flagged for evaluation. For a query where wall clock time does not exceed the threshold for long-running queries, the method continues to monitor wall-clock time at step 215, i.e. statistics are not analyzed for classifying.).
	Rosenberg, Cohen, Scarborough and Krompass are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough to include the method of determining query classifications based on a wall clock time as disclosed by Krompass. Doing so would allow the system to be able to classify queries based execution time metrics wherein execution time metrics may be used to gauge performance.


Regarding dependent claim 10, 
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.


Claim 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Cohen and Scarborough as applied to claim 1 above, and further in view of Bouillet et al. (US PGPUB No. 2011/0302196; Pub. Date: Dec. 8, 2011).
Regarding dependent claim 5,
As discussed above with claim 1, Rosenberg-Cohen-Scarborough discloses all of the limitations.
	Rosenberg-Cohen-Scarborough does not disclose the step wherein the plurality of different query classes comprise a permissible query class for fingerprints corresponding to queries that are to be executed against a first database.  
	Bouillet discloses the step wherein the plurality of different query classes comprise a permissible query class for fingerprints corresponding to queries that are to be executed against a first database. See Paragraph [0028], (A query type can be used to decide to which operators the query will be sent, i.e. the query type determines which database will service the request.) See FIG. 2, (Query-able operators 201a-201d are operatively coupled with stream operators 101a-103d, further coupled with Data sources A-B, i.e. first and second databases.). The examiner notes that a query type that allows for executing a query over data source A is a permissible query class.
Rosenberg, Cohen, Scarborough and Bouillet are analogous art because they are in the same field of endeavor, methods and systems for query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing Rosenberg-Cohen-Scarborough to include the query-type routing method disclosed by Bouillet. Doing so would allow the system to match queries with particular query types to specific operators linked to a plurality of data sources.

Regarding dependent claim 6,
As discussed above with claim 5, Rosenberg-Cohen-Scarborough-Bouillet discloses all of the limitations.
	Bouillet further discloses the step wherein the plurality of different query classes further comprise a redirected query class for fingerprints corresponding to queries that are to be executed against a second database, which is different than the first database. See Paragraph [0028], (A query type can be used to decide to which operators the query will be sent, i.e. a query type determines to which operator a query will be directed to, i.e. a redirection based on query class.) See FIG. 2, (Query-able operators 201a-201d are operatively coupled with stream operators 101a-103d, further coupled with Data sources A-B, i.e. first and second databases.).
Rosenberg, Cohen, Scarborough and Bouillet are analogous art because they are in the same field of endeavor, methods and systems for query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough to include the query-type routing method disclosed by Bouillet. Doing so would allow the system to match queries with particular query types to specific operators linked to a plurality of data sources.
Regarding dependent claim 7,
As discussed above with claim 6, Rosenberg-Cohen-Scarborough-Bouillet discloses all of the limitations.
	Bouillet further discloses instructions that, when executed by at least the processor, cause the computing system to: cause execution of the query against the first database; See Paragraph [0028], (The query routing operator broadcasts a user-entered query to a query-able operators 201a-201d that performs the query against historical data, i.e. cause execution of the query against the first database.). See FIG. 2, (Query-able operators 201a-201d are operatively coupled with stream operators 101a-103d, further coupled with Data sources A-B, i.e. first and second databases.).
and cause execution of the subsequent query request against the second database based on classification of the fingerprint in the redirected query class. See Paragraph [0028], (A visualization service sends a query tuple to the query routing operator which handles broadcasting the query to one, a subset of, or all query-able operators 201a-201d, wherein the query-able operators receive data from different data sources A-B.  Query-able operators store the query as a standing query and send subsequent updates as new data come in from upstream operators, i.e. executing the subsequent query.). Note [0028] wherein a query type may be used to device to which operators the query will be sent, therefore the query type allows for executing a query over data source B, i.e. the subsequent query is executed against a second database based on query type, i.e. the redirected query class.
Rosenberg, Cohen, Scarborough and Bouillet are analogous art because they are in the same field of endeavor, methods and systems for query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough to include the query-type routing method disclosed by Bouillet. Doing so would allow the system to match queries with particular query types to specific operators linked to a plurality of data sources.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.


Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Cohen, Scarborough and Krompass as applied to claim 18 above, and further in view of Bouillet et al. (US PGPUB No. 2011/0302196; Pub. Date: Dec. 8, 2011).
Regarding dependent claim 19,
As discussed above with claim 18, Rosenberg-Cohen-Scarborough-Krompass discloses all of the limitations.
Rosenberg-Cohen-Scarborough-Krompass does not disclose the step wherein the fingerprints in the permissible query class correspond to queries that are to be executed against a first database,
	and wherein the different query classes further comprise a redirected query class for fingerprints corresponding to queries designated for execution against a second database, which is different than the first database.  
Bouillet discloses the step wherein the fingerprints in the permissible query class correspond to queries that are to be executed against a first database, See Paragraph [0028], (A query type can be used to decide to which operators the query will be sent, i.e. the query type determines which database will service the request.) See FIG. 2, (Query-able operators 201a-201d are operatively coupled with stream operators 101a-103d, further coupled with Data sources A-B, i.e. first and second databases.). The examiner notes that a query type that allows for executing a query over data source A is a permissible query class.
	and wherein the different query classes further comprise a redirected query class for fingerprints corresponding to queries designated for execution against a second database, which is different than the first database. See Paragraph [0028], (A query type can be used to decide to which operators the query will be sent, i.e. a query type determines to which operator a query will be directed to, i.e. a redirection based on query class.) See FIG. 2, (Query-able operators 201a-201d are operatively coupled with stream operators 101a-103d, further coupled with Data sources A-B, i.e. first and second databases.).
	Rosenberg, Cohen, Scarborough, Krompass and Bouillet are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough-Krompass to include the query-type routing method disclosed by Bouillet. Doing so would allow the system to match queries with particular query types to specific operators linked to a plurality of data sources.

Regarding dependent claim 20,
As discussed above with claim 19, Rosenberg-Cohen-Scarborough-Krompass- Bouillet discloses all of the limitations.
Bouillet further discloses the step wherein controlling execution of the subsequent query request comprises: causing executing of the query corresponding to the fingerprint to completion against the first database; See Paragraph [0028], (The query routing operator broadcasts a user-entered query to a query-able operators 201a-201d that performs the query against historical data, i.e. cause execution of the query against the first database.). See FIG. 2, (Query-able 
and causing execution of the subsequent query request corresponding to the fingerprint against the second database based on the classification of the fingerprint in the redirected query class. See Paragraph [0028], (Query-able operators store the query as a standing query, i.e. a future query and send subsequent updates as new data come in from upstream operators, i.e. executing the future query.).
	Rosenberg, Cohen, Scarborough, Krompass and Bouillet are analogous art because they are in the same field of endeavor, query analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Rosenberg-Cohen-Scarborough-Krompass to include the query-type routing method disclosed by Bouillet. Doing so would allow the system to match queries with particular query types to specific operators linked to a plurality of data sources.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159